I114th CONGRESS2d SessionH. R. 6155IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Meadows introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Wilderness Act to ensure access to wilderness areas by Federal, State, and local emergency response personnel during an emergency, and for other purposes. 
1.short titleThis Act may be cited as the Ensuring Safety of Federal Wilderness Areas Act of 2016. 2.emergency response in wilderness areas managed by the forest service and bureau of land managementSection 4(c) of the Wilderness Act (16 U.S.C. 1133(c)) is amended— 
(1)by inserting (1) after (c); and (2)by adding at the end the following new paragraph: 
 
(2) 
(A)In order to ensure adequate response to emergencies described in paragraph (1), the Secretary concerned may not adopt, amend, or enforce any regulation, policy, practice, or guidance that would delay Federal, State, or local emergency response personnel from entering a wilderness area or wilderness study area in response to an emergency. Any entrance by Federal, State, or local emergency response personnel into a wilderness area or wilderness study area in response to an emergency shall be reported to the Secretary concerned within 24 hours from the time at which the emergency response personnel first entered the area. Nothing in this subsection shall be construed as barring motorized vehicles, motorized equipment or motorboats, aircraft, or other forms of mechanical transport from a wilderness area or wilderness study area when employed by Federal, State, or local emergency response personnel in response to an emergency. (B)In this paragraph, the term Secretary concerned means—  
(i)with respect to wilderness areas and wilderness study areas under the jurisdiction of the Forest Service, the Secretary of Agriculture; and (ii)with respect to wilderness areas and wilderness study areas under the jurisdiction of the Bureau of Land Management, the Secretary of the Interior. .  
